      Case 1:20-cv-00038 Document 9 Filed on 04/09/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                              UNITED STATES DISTRICT COURT                               April 09, 2021
                               SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                 BROWNSVILLE DIVISION

CRISTHIAN OSORNIO,                              §
                                                §
       Petitioner,                              §
                                                §
VS.                                             §   CIVIL ACTION NO. 1:20-CV-00038
                                                §
THE UNITED STATES OF AMERICA,                   §
                                                §
       Respondent.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       In March 0f 2020, Petitioner Cristhian Osornio filed a motion to vacate, set aside or

correct his sentence, pursuant to 28 U.S.C. § 2255, alleging that the Government breached the

plea agreement in his case and that he received ineffective assistance of counsel by his appellate

counsel, who filed an Anders brief stating that he believed there were no nonfrivolous grounds on

which to appeal. (Doc. 1, 4–5) Osornio represents himself.

       In March 2021, the United States Magistrate Judge issued a Report and Recommendation

recommending that the motion to vacate, set aside or correct his sentence, pursuant to 28 U.S.C.

§ 2255 be denied as meritless. (Report and Recommendation, Doc. 6, 9) Osornio did not file

objections to the Report and Recommendation.

       As a result, the Court ADOPTS the Report and Recommendation (Doc. 6). It is:

       ORDERED that Petitioner Cristhian Osornio’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1) is DENIED AS

MERITLESS.

       In addition, the Court finds that no outstanding issue would be debatable among jurists of

reason, and that Osornio fails to make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Accordingly, the Court DENIES a Certificate of Appealability.
Case 1:20-cv-00038 Document 9 Filed on 04/09/21 in TXSD Page 2 of 2



The Clerk of Court is directed to close this matter.

Signed on April 9, 2021.

                                           ____________________________
                                           Fernando Rodriguez, Jr.
                                           United States District Judge
